       USM-285 is a 5-part form. Fill out the form and print 5 copies. Sign as needed and route as specified below.

  U.S. Department of  Justice
                    Case   8:20-cv-02071-DKC                                   PROCESS
                                                                          Document 2-1 FiledRECEIPT   AND1RETURN
                                                                                             07/16/20 Page of 1
  United States Marshals Service                                                          See "Instructions for Service of Process by U.S. Marshal"

   PLAINTIFF                                                                                                            COURT CASE NUMBER
                    United States of America                                                                                8:20-cv-02071-DKC
   DEFENDANT                                                                                                            TYPE OF PROCESS
        Real Property Located In Potomac, Maryland                                                                      Verified Complaint in Rem
                        NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

       SERVE
          AT     {      ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
                           9908 Bentcross Drive, Potomac, MD 20854
   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                               Number of process to be
                                                                                                                    served with this Form 285
                        Christine Clarke, Paralegal II
                        US Attorney's Office                                                                        Number of parties to be
                                                                                                                    served in this case
                        36 S. Charles Street, 4th Floor
                        Baltimore, MD 21201
                                                                                                                    Check for service
                                                                                                                    on U.S.A.

       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
       All Telephone Numbers, and Estimated Times Available for Service):
Fold                                                                                                                                                                  Fold




   Signature of Attorney other Originator requesting service on behalf of:                X PLAINTIFF            TELEPHONE NUMBER                  DATE
                                                                                                                 301-344-4124
                                                                                            DEFENDANT                                               7/16/2020

       SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
   I acknowledge receipt for the total     Total Process   District of      District to       Signature of Authorized USMS Deputy or Clerk                 Date
   number of process indicated.                            Origin           Serve
   (Sign only for USM 285 if more
   than one USM 285 is submitted)                          No.              No.

   I hereby certify and return that I  have personally served ,       have legal evidence of service,     have executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

          I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (if not shown above)                                                                    A person of suitable age and discretion
                                                                                                                               then residing in defendant's usual place
                                                                                                                               of abode
   Address (complete only different than shown above)                                                                      Date                  Time
                                                                                                                                                                          am
                                                                                                                                                                          pm

                                                                                                                           Signature of U.S. Marshal or Deputy


   Service Fee          Total Mileage Charges Forwarding Fee             Total Charges        Advance Deposits     Amount owed to U.S. Marshal* or
                        including endeavors)                                                                       (Amount of Refund*)



   REMARKS:




   PRINT 5 COPIES: 1. CLERK OF THE COURT                                                                                                PRIOR EDITIONS MAY BE USED
                   2. USMS RECORD
                   3. NOTICE OF SERVICE
                   4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                      if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                    Form USM-285
                   5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                    Rev. 12/80
